DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/013,558 (‘558), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant is claiming that the spinning circuit is configured to generate a differential sensing signal on lines 3-4 of Claims 1 and 9. However, the spinning circuit is disclosed to include switches and applicant does not reasonably explain how it is capable of generating a differential signal.  While applicant is not required to disclose that which is well known in the art, it has not been established that a spinning circuit, which as best understood only includes switches, is well known to generate a differential signal.  As such, this feature does not find full support under 112(a) in the ‘558 application.  While the spinning circuit generates a signal that is sent a differential amplifier (12), the amplifier is distinct from the spinning circuit (10) as seen in Figure 2.  ‘558 therefore does not provide support for this claim feature.
Applicant is additionally reciting a signal storage circuit having a differential input with first and second input nodes configured to receive the differential sensing signal and having a differential output with first and second output nodes on lines 5-7 of Claim 1 and lines 6-8 of Claim 9. While the signal storage circuit may receive a differential signal from the amplifier (12), the signal storage circuit itself, does not, as best understood, have a differential input and a differential output.  This is because the signal storage circuit, as best understood, merely stores values in the capacitors and does not itself take any difference between the values.  Instead, it is the amplifiers before and after this storage signal that create and provide difference or differential signals.  The definition of the term “differential” is “Of, relating to, or showing a difference” per https://www.ahdictionary.com/word/search.html?q=differential.  Merely providing two outputs does not cause those outputs to be “differential outputs,” nor does it cause a generated signal to be a differential signal.  As such, ‘558 does not reasonably provide support for this claim feature. Note that while the differential amplifier (16a) may have differential inputs and differential outputs, it is not the fact that it has two inputs and two outputs that causes it to have differential inputs and outputs, but rather it is because it takes a difference between two inputs and generates output signals based on this difference that causes it to have differential inputs and outputs.
Applicant is further reciting the phrase “the spinning circuit includes a differential output having a first output node and a second output node and wherein the differential sensing signal is a voltage generated between the first and second output nodes for the differential output of the spinning circuit” on lines 1-4 of Claims 7 and 17, but where such a feature is not found in ‘558..  Applicant does not reasonably explain, in ‘558, how the spinning circuit generates a differential signal, and further, ‘558 does not state that the spinning circuit includes a differential output in the claimed manner. A differential output for example can be provided over a single wire, such as the output of a single output differential amplifier or comparator, and thus merely generating a differential signal does not necessitate having a differential output. The spinning circuit is disclosed to include switches and applicant does not reasonably explain how it is capable of generating a differential signal or how the circuit has a differential output.  While applicant is not required to disclose that which is well known in the art, it has not been established that a spinning circuit, which as best understood only includes switches, is well known to generate a differential signal or have a differential output.  While the spinning circuit generates a signal that is sent a differential amplifier (12), the amplifier is distinct from the spinning circuit (10) as seen in Figure 2. Applicant does not reasonably explain how the spinning circuit generates a differential sensing signal as opposed to merely providing two outputs, such as V2 and V4. As such, applicant does not reasonably disclose the above feature in the claimed manner in the ‘558 application.
In Claim 10, applicant recites “the first, second, third and fourth Hall sensor signals comprise V1, V2, V3 and V4, respectively, and wherein the spinning readout period including the first, second, third and fourth readout phases for the differential sensing signal comprises: the first readout phase formed by V2-V4, the second readout phase formed by V1- V3, the third readout phase formed by V4-V2 and the fourth readout phase formed by V3-V1” on lines 1-5 lacks proper written description.  The Examiner acknowledges what is disclosed on lines 9-18 of page 11, but the original disclosure does not explain how the above readout phases are obtained.  Applicant is claiming that the spinning circuit generates the differential sensing signal, but it only states that this signal is generated in a spinning readout period that includes phases having the above differences (see the combination of claims 9 and 10).  To the extent that applicant intends the spinning circuit to provide the above differences, Applicant does not reasonably explain how the spinning circuit is capable of providing these differences.  To the extent that applicant intends amplifier (12) to provide these differences, the Examiner respectfully notes that such an amplifier is not recited in the claims.  As such, no element is recited that is reasonably capable of obtaining the above noted voltage differences. The ‘558 applicant does not provide any explanation as to how applicant would obtain the above voltages, and thus the ‘558 application does not reasonably provide support for the above claim feature.
This application repeats a substantial portion of prior Application No. 16/013,558, filed 6/20/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1 and 9,
The phrase “a spinning circuit connected to the Hall sensor and configured to generate a differential sensing signal from said plurality of Hall sensor signals” on lines 3-4 of Claim 1 and the phrase “a spinning circuit connected to the Hall sensor and configured to generate a differential sensing signal from the first, second, third, and fourth Hall sensor signals in a spinning readout period that includes first, second, third, and fourth readout phases” on lines -5 of Claim 9 lacks proper written description.  Applicant is claiming that the spinning circuit is configured to generate a differential sensing signal on lines 3-4 of Claims 1 and 9. However, the spinning circuit is disclosed to include switches and applicant does not reasonably explain how it is capable of generating a differential signal.  While applicant is not required to disclose that which is well known in the art, it has not been established that a spinning circuit, which as best understood only includes switches, is well known to generate a differential signal.  While the spinning circuit generates a signal that is sent a differential amplifier (12), the amplifier is distinct from the spinning circuit (10) as seen in Figure 2. Applicant does not reasonably explain how the spinning circuit generates a differential sensing signal as opposed to merely providing two outputs, such as V2 and V4. Note that applicant later references the above differential signal of the spinning circuit, such as where it recites “said differential sensing signal of the on line 6.  All instances and recitations of a differential sensing signal stand rejected for the same reasons as above.
The phrase “a signal storage circuit having a differential input with first and second input nodes configured to receive said differential sensing signal and having a differential output with first and second output nodes, said signal storage circuit including: a first signal storage capacitor; a second signal storage capacitor; a third signal storage capacitor; a fourth signal storage capacitor” on lines 5-11 of Claim 1 and lines 6-12 of Claim 9 lacks proper written description.  While the signal storage circuit may receive a differential signal from the amplifier (12), the signal storage circuit itself, does not, as best understood, have a differential input and a differential output.  This is because the signal storage circuit, as best understood, merely stores values in the capacitors and does not itself take any difference between the values.  Instead, it is the amplifiers before and after this storage signal that create and provide difference or differential signals.  The definition of the term “differential” is “Of, relating to, or showing a difference” per https://www.ahdictionary.com/word/search.html?q=differential.  Merely providing two outputs does not cause those outputs to be “differential outputs,” nor does it cause a generated signal to be a differential signal.  Note that while the differential amplifier (16a) may have differential inputs and differential outputs, it is not the fact that it has two inputs and two outputs that causes it to have differential inputs and outputs, but rather it is because it takes a difference between two inputs and generates output signals based on this difference that causes it to have differential inputs and outputs. As such, this feature lacks proper written description, and the Examiner respectfully notes that the original disclosure does not state that the storage circuit has differential inputs and outputs as claimed.  Note that applicant later references the above differential features of the signal storage circuit, such as where it recites “the differential output of the signal storage circuit” on lines 3-4 of page 2 of Claim 1.  All instances and recitations of a differential input and output of the signal storage circuit stand rejected for the same reasons as above.
As to Claims 3 and 12,
The phrase “wherein the first, second, third and fourth switches are simultaneously actuated by the first switching phase” on the last two lines lacks proper written description.  Applicant is reciting that the first switching phase itself simultaneously actuates the first, second, third, and fourth switches.  However, the first switching phase is merely a period of time, and a period of time is not reasonably capable of performing the simultaneous actuation of the switches.  As such, this phrase lacks proper written description because applicant does not reasonably explain how a period of time or switching phase can perform the claim features as claimed.
As to Claims 4 and 13,
The phrase “the fifth, sixth, seventh and eighth switches are simultaneously actuated by the second switching phase” on the last two lines lacks proper written description.  Applicant is reciting that the second switching phase itself simultaneously actuates the fifth, sixth, seventh, and eighth switches.  However, the second switching phase is merely a period of time, and a period of time is not reasonably capable of performing the simultaneous actuation of the switches.  As such, this phrase lacks proper written description because applicant does not reasonably explain how a period of time or switching phase can perform the claim features as claimed.
As to Claims 7 and 17,
The phrase “the spinning circuit includes a differential output having a first output node and a second output node and wherein the differential sensing signal is a voltage generated between the first and second output nodes for the differential output of the spinning circuit” on lines 1-4 lacks proper written description.  Applicant is claiming that the spinning circuit includes a differential output and is configured to generate a differential sensing signal. However, the spinning circuit is disclosed to include switches and applicant does not reasonably explain how it is capable of generating a differential signal or how the circuit has a differential output.  While applicant is not required to disclose that which is well known in the art, it has not been established that a spinning circuit, which as best understood only includes switches, is well known to generate a differential signal or have a differential output.  While the spinning circuit generates a signal that is sent a differential amplifier (12), the amplifier is distinct from the spinning circuit (10) as seen in Figure 2. Applicant does not reasonably explain how the spinning circuit generates a differential sensing signal as opposed to merely providing two outputs, such as V2 and V4. Note that applicant later references the above differential signal of the spinning circuit, such as where it recites “said differential sensing signal of the on line 6.  All instances and recitations of a differential sensing signal stand rejected for the same reasons as above.
As to Claim 10,
The phrase “the first, second, third and fourth Hall sensor signals comprise V1, V2, V3 and V4, respectively, and wherein the spinning readout period including the first, second, third and fourth readout phases for the differential sensing signal comprises: the first readout phase formed by V2-V4, the second readout phase formed by V1- V3, the third readout phase formed by V4-V2 and the fourth readout phase formed by V3-V1” on lines 1-5 lacks proper written description.  The Examiner acknowledges what is disclosed on lines 9-18 of page 11, but the original disclosure does not explain how the above readout phases are obtained.  Applicant is claiming that the spinning circuit generates the differential sensing signal, but it only states that this signal is generated in a spinning readout period that includes phases having the above differences (see the combination of claims 9 and 10).  To the extent that applicant intends the spinning circuit to provide the above differences, Applicant does not reasonably explain how the spinning circuit is capable of providing these differences.  To the extent that applicant intends amplifier (12) to provide these differences, the Examiner respectfully notes that such an amplifier is not recited in the claims.  As such, no element is recited that is reasonably capable of obtaining the above noted voltage differences. As such, this feature lacks proper written description.
As to Claims 2-8 and 10-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 9,
The phrase “a network of switches selectively actuated: in a first switching phase to connect the first and fourth signal storage capacitors to the first and second input nodes, respectively, of the differential input of the signal storage circuit and connect the second and third signal storage capacitors to the first and second output nodes, respectively, of the differential output of the signal storage circuit, and in a second switching phase to connect the second and third signal storage capacitors to the second and first input nodes, respectively, of the differential input of the signal storage circuit and connect the first and fourth signal storage capacitors to the first and second output nodes, respectively, of the differential output of the signal storage circuit” on lines 12-21 of Claim 1 and lines 13-22 of Claim 9 is indefinite.
1) Applicant in the above phrase is reasonably positively reciting the actuation of the network of switching in a first and second switching phase.  This is because reciting “a network of switches selectively actuated” in the first and second phases is essentially the same as reciting “selectively actuating a network of switches” in the first and second phases, and such a recitation is essentially reciting a method step of using the network switches.  MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” Reciting a method of using the features of the apparatus is indefinite because it becomes unclear as to which statutory category the claim should be examined under and how the claim features should be treated.  MPEP 2114(II) explains “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  As such, to overcome this issue, the Examiner suggests that applicant recite that the network of switches are configured to be selectively actuated in the claimed manner.
2) A similar issue exists where applicant states “and connect the second and third signal storage capacitors” as well as where applicant states “and connect the first and fourth signal storage capacitors.  It is suggested to state “and to connect,” thus making it clear that the network of switches are configured to be selectively actuated in the first and second phase “to” connect the above capacitors as opposed to reciting the actual connection of these capacitors. 
The phrase “clock circuitry generating clock signals that actuate the network of switches to alternate between the first switching phase and second switching phase” on lines 1-2 of page 2 of Claims 1 and 9 is indefinite. Applicant in the above phrase is reasonably positively reciting that the clock circuitry generates clock signals, and such a recitation is essentially a method step of generating clock signals with the clock circuitry.  MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” Reciting a method of using the features of the apparatus is indefinite because it becomes unclear as to which statutory category the claim should be examined under and how the claim features should be treated.  MPEP 2114(II) explains “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  As such, to overcome this issue, the Examiner suggests that applicant recite that the clock circuitry is configured to generate clock signals in the claimed manner.
As to Claims 2 and 11,
The phrase “a first reset switch actuated by said reset and connected in parallel with the first accumulation capacitor between the first input terminal and first output terminal; and a second reset switch actuated by said reset and connected in parallel with the second accumulation capacitor between the second input terminal and second output terminal” on lines 9-12 is indefinite. In the above phrase, and similar to what was previously noted, applicant is essentially positively reciting the actuation of the reset switches “by said reset,” and is therefore essentially reciting a use of the reset switch where the use of the actuation of the switch by the reset.  Such a use is indefinite because MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” Reciting a method of using the features of the apparatus is indefinite because it becomes unclear as to which statutory category the claim should be examined under and how the claim features should be treated.  MPEP 2114(II) explains “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”   As such, reciting that the first and second reset switch are “actuated by said reset” is indefinite.  It is suggested to state that the switches are configured to be actuated by the reset.
As to Claims 3 and 12,
The phrase “wherein the first, second, third and fourth switches are simultaneously actuated by the first switching phase” on the last two lines is indefinite.  In the above phrase, and similar to what was previously noted, applicant is essentially positively reciting the simultaneous actuation of the switches “by the first switching phase,” and is therefore essentially reciting a use of the reset switch where the use of the actuation of the switch by the reset.  Such a use is indefinite because MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” Reciting a method of using the features of the apparatus is indefinite because it becomes unclear as to which statutory category the claim should be examined under and how the claim features should be treated.  MPEP 2114(II) explains “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”   As such, reciting that the simultaneous actuation of the switches “by the first switching phase” is indefinite. 
As to Claims 4 and 13,
The phrase “the fifth, sixth, seventh and eighth switches are simultaneously actuated by the second switching phase” on the last two lines is indefinite. In the above phrase, and similar to what was previously noted, applicant is essentially positively reciting the simultaneous actuation of the switches “by the second switching phase,” and is therefore essentially reciting a use of the reset switch where the use of the actuation of the switch by the reset.  Such a use is indefinite because MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” Reciting a method of using the features of the apparatus is indefinite because it becomes unclear as to which statutory category the claim should be examined under and how the claim features should be treated.  MPEP 2114(II) explains “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”   As such, reciting that the simultaneous actuation of the switches “by the second switching phase” is indefinite.
As to Claims 6 and 15,
The phrase “the demodulator circuit is actuated to sample the differential signal output from the differential output of the accumulation circuit with a positive sign in the first period and a negative sign in the second period” on lines 1-3 is indefinite. 
1) Applicant in the above phrase is reasonably positively reciting that the demodulator circuit “is actuated,” and such a recitation is reciting a use of the demodulator circuit.  MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” Reciting a use of the features of the apparatus is indefinite because it becomes unclear as to which statutory category the claim should be examined under and how the claim features should be treated.  MPEP 2114(II) explains “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  As such, to overcome this issue, the Examiner suggests that applicant recite that the demodulator circuit is configured to be actuated in the claimed manner.
2) The above phrase is unclear because it unclear, as worded, if applicant is reciting that the differential output signal has a positive and negative sign, or if the sampling or actuating to sample includes the positive and negative sign.  To the extent that applicant means for the differential output signal to include the above signs, the above phrase is indefinite because the differential output signal was not recited to have a positive or negative sign.  Applicant is referring to “the differential output signal … with a positive sign … and a negative sign.” However, the previously recited differential output signal was not recited to have any sign, and it is therefore unclear what differential output signal applicant is referencing.  Further, it is unclear how a signal can have a sign.  The Examiner acknowledges that positive and negative signs are used to represent certain states of a signal, but these positive and negative signs are graphical representations of the state of the signal, and do not exist.  Instead, the signals can be said to be of opposite polarity.  As such, it is unclear how the differential output signal can include the signs as claimed.
As to Claim 10,
The phrase “the first, second, third and fourth Hall sensor signals comprise V1, V2, V3 and V4, respectively, and wherein the spinning readout period including the first, second, third and fourth readout phases for the differential sensing signal comprises: the first readout phase formed by V2-V4, the second readout phase formed by V1- V3, the third readout phase formed by V4-V2 and the fourth readout phase formed by V3-V1” on lines 1-5 is indefinite. At issue here is that it is unclear if the voltage differences recited above are required, and it is unclear how they relate to the differential sensing signal.  Applicant is not reciting that the differential sensing signal includes these voltage differences, but is instead reciting that the differential sensing signal is generated from Hall sensor signals in a spinning readout period (Claim 9), and then recites what the readout periods include (above Claim 10 recitation).  However, merely because the readout periods include the above voltage differences does not mean that these differences are part of the differential sensing signal, and in fact, these voltage differences are essentially being distinctly reciting from the differential sensing signal.  While the readout phases are recited as being “for the differential sensing signal,” Claim 9 makes clear that the differential sensing signal is generated in the spinning readout period, but that it is the readout period itself that includes the first through four phases.  As such, the relationship between the above voltage differences and the differential sensing signal are unclear, and it is unclear if the actual voltage differences are positively required in the claim.  Lastly, it is unclear what element from the claim obtains these voltage differences as no element in the claim is recited to take the above voltage differences.  It is unclear if the spinning circuit, or the unrecited amplifier (12) of applicant’s disclosure are intended to take the differences.  
As to Claims 2-8 and 10-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crescentini et al. (Crescentini) (US 2017/0030983).

    PNG
    media_image1.png
    761
    1147
    media_image1.png
    Greyscale

As to Claims 1 and 9,
Crescentini discloses A circuit, comprising: a Hall sensor (10) configured to generate a plurality of Hall sensor signals including first, second, third, and fourth Hall sensor signals (Figures 5 and 6 / note the spinning nature of the Hall will provide these signals), (Paragraph [0013]); a spinning circuit connected to the Hall sensor and configured to generate a differential sensing signal from said plurality of Hall sensor signals and from the first, second, third, and fourth Hall sensor signals in a spinning readout period that includes first, second, third, and fourth readout phases  (Paragraphs [0013], [0027], [0029] / note Crescentini discloses that the device uses a spinning current technique, and thus while not expressly shown in Figure 6, a spinning circuit similar to applicant’s circuit must exist in Crescentini, including the switches of Figure 5, and that this alone or in combination with differential amplifiers (31),(32) can be said to be the spinning circuit, also note that applicant discloses a similar spinning circuit, and if applicant can state that the spinning circuit generates a differential sensing signal, then the spinning circuit of Crescentini must also reasonably be said to do so), (Figure 4 / note phases Ph1-Ph4); a signal storage circuit (30) having a differential input with first and second input nodes configured to receive said differential sensing signal and having a differential output with first and second output nodes (Figure 6 / note that Crescentini discloses a similar signal storage circuit as applicant, and this circuit, like applicant, receives two inputs from a differential amplification circuit (31),(32), and Crescentini likewise discloses that the signal storage circuit generates two outputs both input to a differential amplifier, and thus the prior art reasonably discloses this claim feature), said signal storage circuit including: a first signal storage capacitor (C110); a second signal storage capacitor (C120) ; a third signal storage capacitor (C140); a fourth signal storage capacitor (C130); and a network of switches (see above figure) selectively actuated: in a first switching phase to connect the first and fourth signal storage capacitors to the first and second input nodes, respectively, of the differential input of the signal storage circuit and connect the second and third signal storage capacitors to the first and second output nodes, respectively, of the differential output of the signal storage circuit (Figures 4 and 6), (Paragraphs [0026], [0027] / applicant does not define the switching phases in terms of what they must or cannot include, and thus the switching that occurs during phases PH1, PH2, and PH3 can collectively be considered a first switching phase), and in a second switching phase to connect the second and third signal storage capacitors to the second and first input nodes, respectively, of the differential input of the signal storage circuit and connect the first and fourth signal storage capacitors to the first and second output nodes, respectively, of the differential output of the signal storage circuit (Figures 4 and 6), (Paragraphs [0026], [0027] / applicant does not define the switching phases in terms of what they must or cannot include, and thus the switching that occurs during phases PH2, PH3, and PH4 can collectively be considered a second switching phase); clock circuitry generating clock signals that actuate the network of switches to alternate between the first switching phase and second switching phase (Figure 2), (Paragraph [0025] / the device that generates the clock signal CLK); an accumulation circuit (see above figure) having a differential input connected to the differential output of the signal storage circuit and having a differential output (Figure 6 / note that because the output of difference amplifier (33) is a differential signal, the output is reasonably differential), wherein the accumulation circuit operates to accumulate in alternating first and second periods, each period of the first and second periods synchronized to the spinning readout and including a reset of the accumulation circuit and at least one alternation of the first and second switching phases (Figure 6), (Paragraphs [0031], [0035], [0037] / note that the accumulation circuit is reset to a new set of combined values stored in capacitors C21 and C22 during each of the switching phases); and a demodulator circuit (34) configured to demodulate a differential signal output from the differential output of the accumulation circuit (Paragraph [0033] / note circuit (34) is a sample and hold circuit, and applicant discloses that this type of circuit is what applicant considers a demodulator to be in paragraph [0059] of the published application).
As to Claims 3 and 12,
Option 1:

    PNG
    media_image2.png
    588
    757
    media_image2.png
    Greyscale

Option 2:

    PNG
    media_image3.png
    588
    757
    media_image3.png
    Greyscale

Crescentini discloses the network of switches comprises: a first switch coupled between a first input node of said differential input for the signal storage circuit and the first signal storage capacitor; a second switch coupled between a second input node of said differential input for the signal storage circuit and the fourth signal storage capacitor; a third switch coupled between a first output node of said differential output for the signal storage circuit and the second signal storage capacitor; and a fourth switch coupled between a second output node of said differential output for the signal storage circuit and the third signal storage capacitor; wherein the first, second, third and fourth switches are simultaneously actuated by the first switching phase (see above figure).
(Note: First, the phrase “the first, second, third and fourth switches are simultaneously actuated by the first switching phase” is being interpreted to mean that the first, second, third, and fourth switches are configured to be simultaneously actuated.  That stated, applicant is not reciting that a circuit element is configured to actuate the above switches but is instead reciting that the first, second, third, and fourth switches themselves are configured to be switched simultaneously,  All switches of Crescentini are capable of being switched simultaneously or in any other manner.  As such, the switches of Crescentini are configured to be switched simultaneously because they are configured to be switched at any time.  There is a difference between reciting that the switches themselves are configured to be switched at a specific timing in contrast with reciting the circuit element that is causes the switches to actuate is configured to actuate the switches simultaneously.)  
As to Claims 4 and 13,

    PNG
    media_image3.png
    588
    757
    media_image3.png
    Greyscale

Crescentini discloses the network of switches further comprises: a fifth switch coupled between the first input node of said differential input for the signal storage circuit and the third signal storage capacitor; a sixth switch coupled between the second input node of said differential input for the signal storage circuit and the second signal storage capacitor; a seventh switch coupled between the first output node of said differential output for the signal storage circuit and the first signal storage capacitor; and an eighth switch coupled between the second output node of said differential output for the signal storage circuit and the fourth signal storage capacitor; wherein the fifth, sixth, seventh and eighth switches are simultaneously actuated by the second switching phase (see above figure).
(Note: First, the phrase “the fifth, sixth, seventh and eighth switches are simultaneously actuated by the second switching phase” is being interpreted to mean that the fifth, sixth, seventh and eighth switches are configured to be simultaneously actuated.  That stated, applicant is not reciting that a circuit element is configured to actuate the above switches but is instead reciting that the fifth, sixth, seventh and eighth switches themselves are configured to be switched simultaneously,  All switches of Crescentini are capable of being switched simultaneously or in any other manner.  As such, the switches of Crescentini are configured to be switched simultaneously because they are configured to be switched at any time.  There is a difference between reciting that the switches themselves are configured to be switched at a specific timing in contrast with reciting the circuit element that is causes the switches to actuate is configured to actuate the switches simultaneously.
Note: Applicant is reciting that the switches are coupled between specific elements, but applicant does not limit the manner in which the switches can be considered between the claimed elements.  As such, any manner of physical connection that exists can be used to establish how the elements are “coupled.”  For example:

    PNG
    media_image4.png
    761
    1147
    media_image4.png
    Greyscale

As such, the prior art reasonably discloses the claim features.)  
As to Claims 5 and 14,
Crescentini discloses a differential amplifier (31),(32) coupled between the differential output of the spinning circuit and the differential input of the signal storage circuit (Figure 6).
As to Claims 6 and 15,
Crescentini discloses the demodulator circuit is actuated to sample the differential signal output from the differential output of the accumulation circuit with a positive sign in the first period and a negative sign in the second period (Figure 6), (Paragraph [0031] / note the opposed polarities).
As to Claims 8 and 18,
Crescentini discloses the first period comprises the reset of the accumulation circuit and the alternation of the first and second switching phases with accumulation by the accumulation circuit having a first polarity; and wherein the second period comprises the reset of the accumulation circuit and the alternation of the first and second switching phases with accumulation by the accumulation circuit having a second polarity that is opposite to the first polarity (Figure 6), (Paragraphs [0031], [0035] / note that the accumulation circuit is reset to a new set of combined values stored in capacitors C21 and C22 during each of the switching phases, and note the opposed polarities).
As to Claim 10,
Crescentini discloses the first, second, third and fourth Hall sensor signals comprise V1, V2, V3 and V4, respectively (each of the four outputs from S1-S4 can be considered to provide a respective one of V1-V4), and wherein the spinning readout period including the first, second, third and fourth readout phases for the differential sensing signal comprises: the first readout phase formed by V2-V4 (note the S2 and S4 outputs provide this signal), the second readout phase formed by V1- V3 (note the S1 and S3 can outputs provide this signal), the third readout phase formed by V4-V2 and the fourth readout phase formed by V3-V1 (Paragraph [0013] / note that Hall sensor is a spinning Hall sensor, and that applicant is claiming that the spinning circuit is configured to provide the differential sensing signal. As such, applicant is not positively reciting or requiring that the spinning circuit provide a differential signal with the above recitation, but is instead requiring that the spinning circuit be capable of providing the differential signal with readout periods include the above voltages.  The spinning circuit of Crescentini is capable of providing these voltage differences, and applicant is not reciting that these differences are part of the differential sensor signal.  Instead, applicant is essentially reciting that these voltages exist in time (a period), and where the differential signal is provided in these periods.  The circuit of Crescentini is reasonably capable of providing a differential signal in periods that include the above voltages, and thus discloses the claim.)

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Crescentini et al. (Crescentini) (US 2017/0030983) or, in the alternative, under 35 U.S.C. 103 as obvious over Crescentini et al. (Crescentini) (US 2017/0030983) in view of Okatake et al. (Okatake) (US 2016/0370440).
As to Claims 7 and 17,
Crescentini discloses the spinning circuit includes a differential output having a first output node and a second output node and wherein the differential sensing signal is a voltage generated between the first and second output nodes for the differential output of the spinning circuit (Paragraph [0013] / note spinning current scheme), (Figures 2, 5, and 6 / the spinning circuit / Hall sensor configuration of the prior art is substantially similar to that of applicant, and where the prior art, like applicant, uses a spinning technique where outputs from the spinning circuit / Hall sensor configuration are applied to the input of at least one differential amplifier.  As such, Crescentini reasonably discloses the above claim feature as any two outputs sent to either amplifier (31) or (32) can be said to be the differential output).
That stated, Crescentini does not expressly disclose the spinning circuit to expressly disclose the spinning circuit includes a differential output having a first output node and a second output node and wherein the differential sensing signal is a voltage generated between the first and second output nodes for the differential output of the spinning circuit.
Okatake discloses the spinning circuit (2) includes a differential output (note Vhall+ and Vhall-) having a first output node and a second output node and wherein the differential sensing signal is a voltage generated between the first and second output nodes for the differential output of the spinning circuit (Figure 4), (Paragraph [0079]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Crescentini to include the spinning circuit includes a differential output having a first output node and a second output node and wherein the differential sensing signal is a voltage generated between the first and second output nodes for the differential output of the spinning circuit as taught by Okatake in order to advantageously utilize a spinning current technique that provides for the cancellation of unwanted offset that can introduce sensing errors (Paragraph [0078]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crescentini et al. (Crescentini) (US 2017/0030983) in view of Schaffer et al. (Schaffer) (US 2016/0161571).
As to Claims 2 and 11,
Crescentini discloses the accumulation circuit comprises: a differential amplifier having first and second input terminals connected to the differential input of the accumulation circuit and an output terminal connected to the differential output of the accumulation circuit (Figure 6), a first accumulation capacitor (C21) (Figure 6); a second accumulation capacitor (C22); a first reset switch (85) actuated by said reset; and a second reset switch (86) (Figure 6), (Paragraphs [0031], [0035]).
Crescentini does not disclose the accumulation circuit comprises: a differential amplifier having first and second input terminals connected to the differential input of the accumulation circuit and first and second output terminals connected to the differential output of the accumulation circuit; a first accumulation capacitor coupled between the first input terminal and first output terminal; a second accumulation capacitor coupled between the second input terminal and second output terminal; a first reset switch actuated by said reset and connected in parallel with the first accumulation capacitor between the first input terminal and first output terminal; and a second reset switch actuated by said reset and connected in parallel with the second accumulation capacitor between the second input terminal and second output terminal.
Schaffer discloses the accumulation circuit (32) comprises: a differential amplifier (34) having first and second input terminals connected to the differential input of the accumulation circuit and first and second output terminals connected to the differential output of the accumulation circuit (Figure 1); a first accumulation capacitor (C1) coupled between the first input terminal and first output terminal (Figure 1); a second accumulation capacitor (C2) coupled between the second input terminal and second output terminal (Figure 1); a first reset switch (S1) actuated by said reset and connected in parallel with the first accumulation capacitor between the first input terminal and first output terminal (Figure 1); and a second reset switch (S2) actuated by said reset and connected in parallel with the second accumulation capacitor between the second input terminal and second output terminal (Figure 1), (Paragraphs [0021],[0026]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Crescentini to include replacing the entire accumulation circuit or just the  amplifier with the accumulation circuit of Schaffer or to add the accumulation circuit of Shaffer to therefore include the accumulation circuit comprises: a differential amplifier having first and second input terminals connected to the differential input of the accumulation circuit and first and second output terminals connected to the differential output of the accumulation circuit; a first accumulation capacitor coupled between the first input terminal and first output terminal; a second accumulation capacitor coupled between the second input terminal and second output terminal; a first reset switch actuated by said reset and connected in parallel with the first accumulation capacitor between the first input terminal and first output terminal; and a second reset switch actuated by said reset and connected in parallel with the second accumulation capacitor between the second input terminal and second output terminal as taught by Schaffer in order to advantageously provide for an additional offset cancellation that provides full or partial cancellation of amplifier offsets (Paragraph [0021]) and therefore further removes error from the overall sensing system.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crescentini et al. (Crescentini) (US 2017/0030983) in view of Cesaretti et la. (Cesaretti) (US 2013/0335066).
As to Claim 16,
Crescentini does not disclose at least one low-pass filter configured to receive an output from the demodulator circuit and filter out an accumulation circuit offset.
Cesaretti discloses at least one low-pass filter (20) configured to receive an output from the demodulator circuit and filter out an accumulation circuit offset (Figure 7), a low-pass filter that is at least partly integrated in the demodulator circuit ((18),(20) are considered the demodulator circuit), (Paragraph [0073]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Crescentini to include at least one low-pass filter configured to receive an output from the demodulator circuit and filter out an accumulation circuit offset as taught by Cesaretti in order to advantageously remove noise and unwanted signal frequencies so as to allow for faster and less intensive data processing of the sensor signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 1) US 6,433,544 to Motz which discloses a spinning Hall arrangement, 2) US 2012/0229204 to Han et al. which discloses a switched capacitor circuit including an amplifier with feedback capacitors, and 3) US 2012/0223704 to Hayashi which discloses a spinning Hall sensor with a signal storage circuit including capacitors and switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858